Virgin, J.
Public officers are usually required to take an oath of office, though by our statute there is an express exception to this rule. B. S., c. 11, § 2’2. So where the court, jury or commissioners, or any other body or persons are authorized by a general law to act judicially, and their appointment or selection is without the act or assent of the parties whose rights they are to determine, the law usually requires an oath. Bradstreet v. Erskine, 50 Maine, 407. The office of commissioner whose appointment and duties are prescribed in B. S., c. 113, § 8, etseq., is a statute office ; and neither this nor any general statute requires him to take an official oath. Even if it did, the objection comes too late, Raymond v. Co. Commissioners of Cumb. Co., 63 Maine, 110.

Exceptions overruled.

Appleton, C. J., Dickerson, Daneorth, Peters and Libbey, JJ., concurred.